     Case 3:18-cv-01939-JPW-PT Document 48 Filed 08/24/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORDAN DONGARRA,                       :   Civil No. 3:18-CV-01939
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
OFFICER D. SMITH, et al.,              :
                                       :
           Defendants.                 :   Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 24th day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s motion to dismiss (Doc. 21) is GRANTED.

  2. Plaintiff’s complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

  3. Plaintiff’s motion for judgment (Doc. 39) is DENIED AS MOOT.

  4. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
